 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1326 
In the House of Representatives, U. S.,

September 29, 2010
 
RESOLUTION 
Calling on the Government of Japan to address the urgent problem of abduction to and retention of United States citizen children in Japan, to work closely with the Government of the United States to return these children to their custodial parent or to the original jurisdiction for a custody determination in the United States, to provide left-behind parents immediate access to their children, and to adopt without delay the 1980 Hague Convention on the Civil Aspects of International Child Abduction. 


Whereas Japan is an important partner with the United States and shares interests in the areas of economy, defense, global peace and prosperity, and the protection of the human rights of the two nations’ respective citizens in an increasingly integrated global society;
Whereas the Government of Japan acceded in 1979 to the International Covenant on Civil and Political Rights that states “States Parties to the present Covenant shall take appropriate steps to ensure equality of rights and responsibilities of spouses as to marriage, during marriage and at its dissolution. In the case of dissolution, provision shall be made for the necessary protection of any children [Article 23]”;
Whereas since 1994, the Office of Children’s Issues (OCI) at the United States Department of State had opened over 214 cases involving 300 United States citizen children abducted to or wrongfully retained in Japan, and as of September 17, 2010, OCI had 95 open cases involving 136 United States citizen children abducted to or wrongfully retained in Japan;
Whereas the United States Congress is not aware of any legal decision that has been issued and enforced by the Government of Japan to return a single abducted child to the United States;
Whereas Japan has not acceded to the 1980 Hague Convention on the Civil Aspects of International Child Abduction (the Hague Convention), resulting in the continued absence of an immediate civil remedy that as a matter of urgency would enable the expedited return of abducted children to their custodial parent in the United States where appropriate, or otherwise immediately allow access to their United States parent;
Whereas the Government of Japan is the only G–7 country that has not acceded to the Hague Convention;
Whereas the Hague Convention would not apply to most abductions occurring before Japan’s ratification of the Hague Convention, requiring, therefore, that Japan create a separate parallel process to resolve the abductions of all United States citizen children who currently remain wrongfully removed to or retained in Japan, including the 136 United States citizen children who have been reported to the United States Department of State and who are being held in Japan against the wishes of their parent in the United States and, in many cases, in direct violation of a valid United States court order;
Whereas the Hague Convention provides enumerated defenses designed to provide protection to children alleged to be subjected to a grave risk of physical or psychological harm in the left-behind country;
Whereas United States laws against domestic violence extend protection and redress to Japanese spouses;
Whereas there are cases of Japanese consulates located within the United States issuing or reissuing travel documents of dual-national children notwithstanding United States court orders restricting travel;
Whereas Japanese family courts may not actively enforce parental access and joint custody arrangements for either a Japanese national or a foreigner, there is little hope for children to have contact with the noncustodial parent;
Whereas the Government of Japan has not prosecuted an abducting parent or relative criminally when that parent or relative abducts the child into Japan, but has prosecuted cases of foreign nationals removing Japanese children from Japan;
Whereas according to the United States Department of State’s April 2009 Report on Compliance with the Hague Convention on the Civil Aspects of International Child Abduction, abducted children are at risk of serious emotional and psychological problems and have been found to experience anxiety, eating problems, nightmares, mood swings, sleep disturbances, aggressive behavior, resentment, guilt, and fearfulness, and as adults may struggle with identity issues, their own personal relationships, and parenting;
Whereas left-behind parents may encounter substantial psychological, emotional, and financial problems, and many may not have the financial resources to pursue civil or criminal remedies for the return of their children in foreign courts or political systems;
Whereas, on October 16, 2009, the Ambassadors to Japan of Australia, Canada, France, Italy, New Zealand, Spain, the United Kingdom, and the United States, all parties to the Hague Convention, called upon Japan to accede to the Hague Convention and to identify and implement measures to enable parents who are separated from their children to establish contact with them and to visit them;
Whereas, on January 30, 2010, the Ambassadors to Japan of Australia, France, New Zealand, the United Kingdom and the United States, the Charges d’Affaires ad interim of Canada and Spain, and the Deputy Head of Mission of Italy, called on Japan’s Minister of Foreign Affairs, submitted their concerns over the increase in international parental abduction cases involving Japan and affecting their nationals, and again urged Japan to sign the Hague Convention;
Whereas the Government of Japan has recently created a new office within the Ministry of Foreign Affairs to address parental child abduction and a bilateral commission with the Government of the United States to share information on and seek resolution of outstanding Japanese parental child abduction cases; and
Whereas it is critical for the Governments of the United States and Japan to work together to prevent future incidents of international parental child abduction to Japan, which damages children, families, and Japan’s national image with the United States: Now, therefore, be it 
 
That—
(1)the House of Representatives— 
(A)condemns the abduction and wrongful retention of all children being held in Japan away from their United States parents;  
(B)calls on the Government of Japan to immediately facilitate the resolution of all abduction cases, to recognize United States court orders governing persons subject to jurisdiction in a United States court, and to make immediately possible access and communication for all children with their left-behind parents;  
(C)calls on the Government of Japan to include Japan’s Ministry of Justice in work with the Government of the United States to facilitate the identification and location of all United States citizen children alleged to have been wrongfully removed to or retained in Japan and for the immediate establishment of procedures and a timetable for the resolution of existing cases of abduction, interference with parental access to children, and violations of United States court orders;  
(D)calls on the Government of Japan to review and amend its consular procedures to ensure that travel documents for children are issued with due consideration to any orders by a court of competent jurisdiction and with notarized signatures from both parents;  
(E)calls on Japan to accede to the 1980 Hague Convention on the Civil Aspects of International Child Abduction without delay and to promptly establish judicial and enforcement procedures to facilitate the immediate return of children to their habitual residence and to establish procedures for recognizing rights of parental access; and
(F)calls on the President of the United States and the Secretary of State to continue raising the issue of abduction and wrongful retention of those United States citizen children in Japan with Japanese officials and domestic and international press; and
(2)it is the sense of the House of Representatives that the United States should— 
(A)recognize the issue of child abduction to and retention of United States citizen children in Japan as an issue of paramount importance to the United States within the context of its bilateral relationship with Japan;  
(B)work with the Government of Japan to enact consular and passport procedures and legal agreements to prevent parental abduction to and retention of United States citizen children in Japan;  
(C)review its advisory services made available to United States citizens domestically and internationally from the Department of State, the Department of Defense, the Department of Justice, and other government agencies to ensure that effective and timely assistance is given to United States citizens in preventing the incidence of wrongful retention or removal of children and acting to obtain the expeditious return of their children from Japan;  
(D)review its advisory services for members of the United States Armed Forces, particularly those stationed in Japan by the Department of Defense and the United States Armed Forces, to ensure that preventive education and timely legal assistance are made available; and
(E)call upon the Secretary of State to establish procedures with the Government of Japan to resolve immediately any parental child abduction or access issue reported to the United States Department of State. 
 
Lorraine C. Miller,Clerk.
